ACCEPTED
                                                                      03-14-00676-CR
                                                                              4954555
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                 4/20/2015 2:30:06 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
                  NO. 03-14-00676-CR

                                                FILED IN
                                         3rd COURT OF APPEALS
                IN THE COURT OF APPEALS      AUSTIN, TEXAS
                      FOR THE            4/20/2015 2:30:06 PM
        THIRD   SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                                 Clerk
                  AT AUSTIN, TEXAS



         ANGELITA RODRIGUEZ PACHECO,
                   Appellant

                            vs.

                THE STATE OF TEXAS,
                      Appellee


       Appeal from the 424th Judicial District Court
                    Cause No. 41988
                  Burnet County, Texas
        The Honorable Dan Mills, Judge Presiding


APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME


                                  Gary E. Prust
                                  State Bar No. 24056166
                                  1607 Nueces Street
                                  Austin, Texas 78701
                                  (512) 469-0092
                                  Fax: (512) 469-9102
                                  gary@prustlaw.com

                                  ATTORNEY FOR APPELLANT



       ORAL ARGUMENT IS NOT REQUESTED
       APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                        TO FILE BRIEF

        Appellant, Angelita Rodriguez Pacheco, file this, her “Second Motion for

Extension of Time to File Brief,” and in support thereof shows as follows.

                                              I.

1.      Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.      Appellant has once requested previously an extension of time within which to file

her brief.

3.      Appellant's brief is due on April 20, 2015.

4.      Appellant's attorney had a very busy trial and appellate schedule during the

months of March and April 2015. Appellant’s attorney authored and filed two briefs in

two unrelated appellate causes in the month of April 2015, and he has had numerous trial

settings and evidentiary hearings.

5.      In order to address the issues raised in the present appeal thoroughly, Appellant's

attorney will require more time to complete his brief. Appellant’s attorney will require

until June 19, 2015 to complete his brief.

6.      Accordingly, Appellants request that this Court allow him until June 19, 2015 to

file his brief.
                                        Respectfully submitted,

                                        /s/ Gary E. Prust


                                        Gary E. Prust
                                        SBN 24056166
                                        1607 Nueces Street
                                        Austin, Texas 78701
                                        (512) 469-0092
                                        Fax: (512) 469-9102
                                        gary@prustlaw.com
                                        Attorney for Appellant



                            CERTIFICATE OF SERVICE

       In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure, the
undersigned attorney certifies that a true and correct copy of the foregoing Motion was
served upon Mr. R. Blake Ewing with the 33rd and 424th Judicial District Attorney’s
Office via electronic transmission to his email address at asstda2@burnetcountytexas.org
in accordance Rule 9.5(b) of the Texas Rules of Appellate Procedure on this the 18th day
of February, 2015.

                                               /s/ Gary E. Prust

                                               Gary E. Prust


                        CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this motion
contains 167 words. This is a computer-generated document created in Microsoft
Word, using 14-point typeface. In making this this certificate, I rely on the word
count provided by the software use to prepare the document.

                                               /s/ Gary E Prust

                                               Gary E. Prust